IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,844



                         EX PARTE HEATH JOHNSON, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
      CAUSE NO. 007-80174-97-A IN THE 7 TH JUDICIAL DISTRICT COURT
                          FROM SMITH COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to escape, and

originally received deferred adjudication community supervision. His guilt was later adjudicated,

and he was sentenced to six years’ imprisonment.

        Applicant contends that he was denied his right to appeal because his payment for preparation

of the trial record was never noted as received by the Smith County District Clerk, although the

money order was cashed. Applicant’s appeal was dismissed because he had not timely paid for
preparation of the trial record.

        We remanded this application to the trial court for findings of fact and conclusions of law.

The trial court has determined that Applicant’s payment was received by the Smith County Probation

Department, and was never forwarded to the Smith County District Clerk. We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 007-80174-97-A from the 7th Judicial District Court of Smith County. Applicant is

ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the

sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: February 13, 2008
Do Not Publish